 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    HORTAU, INC.,                                        Case No. 1:18-cv-01716-LJO-SAB

12                   Plaintiff,                            ORDER REQUIRING PLAINTIFF TO FILE
                                                           NOTICE OF STATUS OF ACTION
13           v.
                                                           FIVE DAY DEADLINE
14    BENNETT & BENNETT, INC.,

15                   Defendant.

16

17          Hortau, Inc. (“Plaintiff”) filed this trademark action against Bennett & Bennett, Inc.

18 (“Defendant”) on December 14, 2018. (ECF No. 1.) On March 11, 2019, the proof of service

19 was returned showing that Defendant was served on March 7, 2019. (ECF No. 8.)
20          Pursuant to Rule 12 of the Federal Rules of Civil Procedure the time to serve a responsive

21 pleading is within twenty-one days after being served with the summons and the complaint. Fed.

22 R. Civ. P. 12(a)(1)(A)(i). When a party against whom affirmative relief is sought fails to plead

23 or otherwise defend an action default should be sought. Fed. R. Civ. P. 55(a).

24          In this instance, Defendant has failed to file a time answer. Further, there has been no

25 stipulation to extend time for an answer to be filed nor has Plaintiff sought to have default

26 entered in this action.
27          Accordingly, IT IS HEREBY ORDERED that within five (5) days from the date of entry

28 of this order, Plaintiff shall file a notice informing the Court of the status of this action. Plaintiff


                                                       1
 1 is advised that failure to comply with this order will result in the recommendation that this action

 2 be dismissed for failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 22, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
